                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

         CHAMBERS OF                                                                 101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                              (410) 962-7780
                                                                                          Fax (410) 962-1812




                                                               August 22, 2019

   LETTER TO COUNSEL

           RE:     Elizabeth McMillan-McCartney v. Caldwell McMillan, Jr.;
                   Civil No. SAG-18-3331

   Dear Counsel and Mr. McMillan:

           Pending is a motion for reconsideration of this Court’s decision to grant in part and deny
   in part pro se Defendant Caldwell McMillan, Jr.’s (“Defendant”) motion to dismiss Plaintiff
   Elizabeth McMillan-McCartney’s (“Plaintiff”) Complaint. ECF 27. In her Complaint, Plaintiff
   alleged eleven counts regarding a residential property owned by Plaintiff and Defendant as tenants
   in common. ECF 1. The Court granted in part and denied in part Defendant’s motion, dismissing
   Counts II and III for an accounting and sharing of profits under Maryland’s Code and common
   law, because those claims were barred by the statute of limitations. See ECF 25, 26. The remaining
   claims are sale in lieu of partition (Count I), contribution (Count IV), equitable lien (Count V),
   waste (Count VI), breach of written contract (Count VII), breach of oral contract (Count VIII),
   unjust enrichment (Count IX), quantum meruit (Count X), and ouster (Count XI). Id. The issues
   have been fully briefed and no oral argument is necessary. See Local Rule 105.6 (D. Md. 2018).
   For the reasons stated below, Defendant’s motion for reconsideration will be denied.

           Generally, “reconsideration of a judgment after its entry is an extraordinary remedy which
   should be used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.
   1998). There are three recognized grounds for amending an earlier judgment pursuant to Fed. R.
   Civ. P. 59(e): “(1) to accommodate an intervening change in controlling law; (2) to account for
   new evidence . . . or (3) to correct a clear error of law or prevent manifest injustice.” Id. Defendant
   has failed to prove that any of these grounds apply here.

           In his Motion for Reconsideration, Defendant makes the following arguments that are
   identical to the arguments raised in his motion to dismiss: Plaintiff lacks standing to bring her
   breach of contract claims; there is not diversity of citizenship between the parties, depriving the
   Court of jurisdiction; Plaintiff’s claims are barred either by the applicable statute of limitations,
   laches, res judicata, or collateral estoppel; and Plaintiff’s sale in lieu of partition claim is frivolous.
   ECF 27. These arguments must fail because they are no different than the arguments Defendant
   already made in his Motion to Dismiss, which the Court addressed in its Memorandum Opinion
   and Order granting in part and denying in part Defendant’s Motion to Dismiss. See Pac. Ins. Co.,
   148 F.3d at 403; ECF 25, 26.
Elizabeth McMillan-McCartney v. Caldwell McMillan, Jr.
Civil No. SAG-18-3331
August 22, 2019
Page 2

         Defendant raises one new argument: that Plaintiff’s claims are barred by the 6-month
statute of limitations provided in Maryland Code, Estates and Trusts § 8-103(c). ECF 27 at 3-8.
Section 8-103(c) provides, “[a] claim against the estate based on the conduct of or a contract with
a personal representative is barred unless an action is commenced against the estate within six
months of the date the claim arose.” Md. Code Ann., Est. & Trusts § 8-103(c) (West 2019). This
statute is inapplicable to Plaintiff’s claims in this Court, because Plaintiff is not making any claims
against the parties’ father’s estate. Rather, as the Court explained in its Memorandum on
Defendant’s Motion to Dismiss, Plaintiff’s claims in this Court are against Defendant individually,
and not as personal representative to the parties’ father’s estate. See ECF 25 at 17-18. Specifically,
Plaintiff alleges that Defendant failed to reimburse Plaintiff for his share of costs and expenses
related to Sylmac, Inc., as well as other out-of-pocket expenses Plaintiff allegedly advanced on his
behalf, in addition to services performed for their father’s estate. See ECF 1 ¶¶ 52-55, 60-64.
Consequently, “Plaintiff’s claims in this Court for services performed on behalf of Defendant,
some of which also relate to their father’s estate, are distinct from Plaintiff’s claim against their
father’s estate in probate.” ECF 25 at 18. Thus, Defendant’s argument is unavailing, and his
motion for reconsideration must fail.

      Despite the informal nature of this letter, it should be flagged as an opinion.              An
implementing Order follows.


                                                       Sincerely yours,

                                                                /s/

                                                       Stephanie A. Gallagher
                                                       United States Magistrate Judge
